DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on May 13, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Response to Amendment
Concerning the “Claim Objections” section on page 6 of the Applicant’s Response filed on page 6 of the Applicant’s Response filed on May 2, 2022, the amendment to claim 16 to address the informality has obviated the necessity of the objection to the claim.  Therefore, the objection to the claim is withdrawn.
Concerning the “Claim Rejections – 35 U.S.C. § 112” section on page 6 of the Applicant’s Response filed on May 2, 2022, the amendment to claim 1 has obviated the necessity of the rejections of the claims under 35 U.S.C. §112(b).  Therefore, the rejections of the claims are withdrawn.

Response to Arguments
Concerning the “Claim Rejections – 35 U.S.C. § 102 and § 103” section on pages 7-9 of the Applicant’s Response filed on May 2, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the Bays reference does not teach the limitation of the protective rim having an axial skin contact surface “configured and arranged to support the skin of a user during use”, arguing that the shield of the Bays reference is not configured to come into contact with the skin.  However, the examiner asserts that the limitation of “configured and arranged to support the skin of a user during use” is an intended user limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, given the shield of Bays is capable of contacting and supporting the skin of a user during use depending on the specific area in which the device is used (i.e. utilizing the device to abrade skin in between fingers or toes would have the shield contact and support the skin of adjacent fingers or toes), the shield of the Bays reference meets the limitation of the claim.  However, this point is moot in view of the arguments below.
The applicant then argues that the Bays reference does not teach the newly added limitation of “the skin contact surface of the protective rim and the axial abrasive treatment surface of the skin treatment element are configured to be adjustable relative to each other”, arguing that the shield of the Bays reference is not adjustable.  However, the examiner asserts that the Brown reference, which has been used in a combination with the Bays reference to reject claim 1, does teach this limitation.  Thus, the rejections of claims under 35 U.S.C. §102(a)(1) as being anticipated by Bays have been cancelled, and the limitation as taught in the Brown reference is discussed in the rejections of the claims under 35 U.S.C. §103 as being unpatentable over Brown in view of Bays.  Furthermore, new ground(s) of rejection have been made for the remaining claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown) in view of Bays et al. (US 6423078, hereinafter Bays).
Concerning claim 1, the Brown et al. prior art reference teaches a skin treatment device (Figure 1A; 10), comprising: a housing (Figure 1A; 11) with a handle section (Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Figure 1A; 20), a protective rim arranged stationary at said housing (Figure 1A; 12) and having an axial skin contact surface (Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 1A; 14), wherein said skin treatment element has an axial abrasive treatment surface (Figure 3; distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; 30), wherein said axial opening extends over an angular range of 360° about said rotational axis, wherein the skin treatment element is mounted to a shaft, wherein the shaft is coupled to the drive mechanism in a releasable interlocking action (Figure 9; shaft 218 interlocks with tip 242), wherein said skin treatment element is shaped for rotational movement about the rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 3; 20a), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of about 180° about said rotational axis (Figure 5; 12a, embodiment shows angular coverage of rim being 180°), which is more than 120° and less than 330°, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis, which is within a range of 30° and 240°, the skin contact surface of the protective rim and the axial abrasive treatment surface of the skin treatment element are configured to be adjustable relative to each other ([¶ 0049]), but it does not specifically teach the skin treatment element being disk-shaped.
However, the Bays reference teaches a skin treatment device having a similar structure and function as to the device of the Brown reference, wherein the Bays reference teaches a housing (Figure 1; 16) with a handle section (Figure 1; 14), a skin treatment element rotatable around a rotational axis (Figure 1; 18), a protective rim (Figure 2; 22) arranged stationary at said housing and having an axial skin contact surface configured and arranged to support the skin of a user during use (Figure 2; 27, side edges of rim may be interpreted as axial skin contact surfaces given they are axial surfaces capable of contacting skin), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 48, distal tip of the skin treatment element may be interpreted as an axial abrasive treatment surface because it is an abrasive treatment surface positioned on an axis of the skin treatment element) which is accessible for skin treatment through an axial opening of the protective rim (Figure 6; 48), wherein said axial opening extends over an angular range of 360° about said rotational axis (Figure 2; 23), wherein said skin treatment element may be any useful shape including a wheel-like shape, which may be interpreted as disk-shaped.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skin treatment element of the Brown reference be disk-shaped as in the Bays reference, given a disk-shape has been identified as an alternative useful shape for an abrading tip (Bays; Column 7, Line 55 – Column 8).
Concerning claim 2, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches that an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction ([¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered).
Concerning claim 3, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 2, wherein the Brown reference further teaches said axial adjustment being provided by said protective rim being movable at least with a movement component parallel to said rotation axis (Figure 5; 12a, may be interpreted as movement component).
Concerning claim 9, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches the skin treatment element protruding radially outward of the housing in said area in which the circumferential abrasive treatment surface is accessible for skin treatment (Figure 3; 20).
Concerning claim 16, the combination of the Brown and Bays references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches the skin treatment element protruding radially outward of the housing in said area extending over said angular range of 30° to 240° about the rotational axis (Figure 3; 20).
Claims 1, 2, 4-8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) and Greenberg (US 2008/0255586).
Concerning claims 1, 5, and 10, the Cho prior art reference teaches a skin treatment device (Figure 2; 10), comprising: a housing (Figure 2; 12) with a handle section (Figure 11; 12), a skin treatment element rotatable around a rotational axis (Figure 2; 42), a protective rim (Figure 2; 54) arranged stationary at said housing and having an axial skin contact surface (Figure 6D; upper edge of 54 may be interpreted as skin contact surface) configured and arranged to support the skin of a user during use, wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 3; 14), wherein said skin treatment element has an axial abrasive treatment surface which is accessible for skin treatment through an axial opening of the protective rim (Figure 6A; front face of 42), wherein said axial opening extends over an angular range of 360° about said rotational axis (Figure 6A; 54), wherein the skin treatment element is mounted to a shaft coupled to the drive mechanism in a releasable interlocking action (Column 5, Lines 27-32, skin treatment element 42 is coupled to the rotary plate 32 which is mounted to shaft 18 in a releasable interlocking action via the engagement of the rear central portion of the rotary plate and the cut-off portion of the shaft, therein having skin treatment element mounted to the shaft in a releasable interlocking action via the rotary plate), wherein said skin treatment element is disk-shaped for rotational movement about the rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 6C; circumferential surface of 42), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range about said rotational axis, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range about the rotational axis, wherein said protective rim comprises a circumferential inner edge (Figure 6D; inner edge of rim 54), wherein said circumferential inner edge partially surrounds said skin treatment element and protrudes above said axial abrasive treatment surface such that particles thrown radially outward along said axial abrasive treatment surface are collected by said inner edge and directed into a particle collecting space (Figure 2; 36), and wherein said skin treatment element is a disk-shaped abrasive tool having an abrasive treatment surface on an abutting axial surface forming the axial treatment surface and having an abrasive peripheral edge surface forming the circumferential abrasive treatment surface (Figure 3; 42), but does not specifically teach the shaft being coupled to the drive mechanism in a releasable interlocking action, at what said angular range said protective rim circumferentially encases said skin treatment element or at what said angular range the circumferential abrasive surface is accessible for skin treatment, or the skin contact surface of the protective rim and the axial abrasive treatment surface of the skin treatment element being configured to be adjustable relative to each other.
However, the Cho reference does teach that varying the height of the protective rim to allow for a particular level of exposure of the skin treatment element to prevent exfoliated skin pieces from dispersing toward the face of a user (Column 3, Line 56 – Column 4, Line 7), while the Brown reference further teaches a skin treatment device (Brown; Figure 1A; 10), comprising: a housing (Brown; Figure 1A; 11) with a handle section (Brown; Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Brown; Figure 1A; 20), a protective rim arranged stationary at said housing (Brown; Figure 1A; 12) and having an axial skin contact surface (Brown; Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Brown; Figure 1A; 14), wherein said skin treatment element has an axial abrasive treatment surface (Figure 3; distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; 30), wherein said axial opening extends over an angular range of 360° about said rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 3; 20a), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of about 180° about said rotational axis (Figure 5; 12a, embodiment shows angular coverage of rim being 180°), such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the angular range said protective rim of the Cho reference circumferentially encases the skin treatment element be 180°, which is within a range of more than 120° and less than 330° about the rotational axis, and to further have the angular range the circumferential abrasive surface is accessible for skin treatment be 180°, which is within an angular range of 30° to 240° about the rotational axis as in the Brown reference given this has been identified as a known level of exposure for a skin treatment element relative to a protective rim that not only acts as a capture for skin debris but also serves to limit contact of the burr from the skin, thereby providing a ‘depth of cut’ limit (Brown; [¶ 0012]).
Furthermore, the Brown reference teaches wherein the skin treatment element is mounted to a shaft, wherein the shaft is coupled to the drive mechanism in a releasable interlocking action (Figure 9; shaft 218 interlocks with tip 242).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of the Cho reference be coupled to the drive mechanism in a releasable interlocking action as in the Brown reference to provide a method of allowing the drive shaft of a skin treatment device be releasably coupled to a motor in a manner known in the art (Brown; [¶ 0047]).
Lastly, the Greenberg reference teaches a skin treatment device (Figure 1; 10) comprising a housing with a handle section (Figure 1; 14), a skin treatment element rotatable around a rotational axis (Figure 1; 12), a protective rim arranged stationary at said housing and having an axial skin contact surface configured and arranged to support the skin of a user during use (Figure 1; 16), wherein said skin treatment element is rotatable in relation to said protective rim, and wherein said skin treatment element further has a circumferential abrasive treatment surface having at least a partially radial orientation (Figure 1; 12), and wherein the skin contact surface of the protective rim and the axial abrasive treatment surface of the skin treatment element are configured to be adjustable relative to each other ([¶ 0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skin contact surface of the protective rim and the axial abrasive treatment surface of the skin treatment element of the Cho reference be configured to be adjustable relative to each other as in the Greenberg reference to allow the amount of abrasion by the skin treatment element to be adjusted to varying degrees (Greenberg; [¶ 0050]).
Concerning claims 2 and 4, the combination of the Cho, Brown, and Greenberg references as discussed above teaches the skin treatment device of claim 1, wherein the Brown reference further teaches that an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction (Brown; [¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered), while further teaching that the skin treatment element may be selected from a number of different, interchangeable skin treatment elements to be mounted to said housing (Brown; [¶ 0035]).
Although the Brown reference teaches the interchangeable skin treatment elements having mutually different levels of exposure as opposed to heights parallel to the rotational axis (Brown; [¶ 0035]), the Cho reference teaches that it is advantageous to include a plurality of skin treatment elements, which may include mutually different heights parallel to the rotational axis relative to the protective rim to interchange depending on the state of the hardened skin being treated (Cho; Column 4, Lines 58-60).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the combination of the Cho, Brown, and Greenberg references include the axial adjustment between the skin treatment element and the protective rim as in the Brown reference, with the interchangeable skin treatment elements having mutually different heights parallel to the rotational axis as in the Cho reference to provide for different skin treatment elements to be used depending on the state of the hardened skin being treated (Cho; Column 4, Lines 58-60).
Concerning claims 6-8, the combination of the Cho, Brown, and Greenberg references as discussed above teaches the skin treatment device according to claims 5, wherein the Cho reference teaches another embodiment of the device comprising a conveying device (Figure 12; 132) for conveying particles collected in a collecting space to a collecting box (Figure 12; 135), wherein said conveying device is embodied by a fan driven by said drive mechanism and mounted rotatably about said rotational axis and driven synchronously with said skin treatment element (Cho; Column 7, Lines 44-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Cho, Brown, and Greenberg combination include the conveying device of the alternate embodiment of the Cho reference to provide a method of collecting exfoliated skin pieces in the suctioning direction of the air provided by the conveying device (Cho; Column 7, Lines 24-43).
Concerning claim 20, the combination of the Cho, Brown, and Greenberg references as discussed above teaches the skin treatment device according to claim 1, wherein the reference teaches that the rotational axis may be in angular orientation with respect to a handle axis along which the handle extends (Figure 14; 110).
Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) and Greenberg (US 2008/0255586) as applied to claims 1, 2, 4-8, 10, and 20 above, and further in view of Presser et al. (US 2017/0340356) and Yiu (US 2015/0150353).
Concerning claims 11 and 17-19, the combination of the Cho, Brown, and Greenberg references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference teaches an alternative embodiment wherein the handle section extends from a handle axis and said rotational axis is oriented at an angle of slightly less than 90° (when the angle is measured from a proximal direction), which would be within a range of 20° and 90° (Cho; Figure 14; 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Cho, Brown, and Greenberg combination extend from a handle axis that is oriented between the range of 20° and 90° relative to the axis of rotation to provide a handle that is removable and capable of storage (Cho; Column 9, Lines 50-62).
Furthermore, the Brown reference teaches that the skin treatment element, which would include the axial and circumferential abrasive treatment surfaces, are configured to form an abrasive surface having a grit size in the range of 120 and 250, which would follow the ANSI definition (Brown; [¶ 0033]).
Although this grit size is not completely within the claimed range, the grit size has been identified as a result effective variable which dictates is suitability for abrading skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the grit size of the abrasive surface, which may result in a grit size falling within the range of 80 to 200, as a routine optimization of a result effective variable that will allow the skin treatment element to be suitable for abrading skin (Brown; [¶ 0033]).
Furthermore, the Cho reference teaches that the skin treatment device is disc-shaped having an edge between the axial abrasive treatment surface and the circumferential abrasive treatment surface (Figure 6D; 42), but the Cho, Brown, and Greenberg references are silent to the edge radius between the axial abrasive treatment surface and the circumferential abrasive treatment surface and to the disc diameter.
However, the Presser reference teaches a skin treatment device (Figure 6; 200) comprising a housing with a handle section (Figure 6; 201), a skin treatment element rotatable around a rotational axis (Figure 1; 102), and a protective rim arranged stationary at said housing (Figure 1; 104), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 112) and a circumferential abrasive treatment surface (Figure 2; 102) wherein the reference further teaches that the skin treatment device includes an edge radius of about 1 mm and a diameter in a range of about 5 mm to 30 mm ([¶ 0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the edge radius of the skin treatment device to be about 1 mm, which is within the range of 1 mm to 5 mm and to further have the disc diameter be 30 mm, which is within the range of 30 mm to 36 mm, given these have been identified as suitable specifications for a disc-shaped skin treatment element for a skin treatment device (Presser; [¶ 0031]).
Lastly, although the Cho, Brown, Greenberg references are silent to the rotational speed at which the drive mechanism may rotate the skin treatment element, the Yiu reference teaches a skin treatment device (Figure 1; 10) comprising a housing with a handle section (Figure 1; 12), a skin treatment element rotatable around a rotational axis (Figure 1; 14), a protective rim arranged stationary at said housing (Figure 11; 20), and a drive mechanism for driving the skin treatment element (Figure 9; 48), wherein said drive mechanism is adapted to control a rotation speed of said skin treatment element to be in a range of approximately 100 rpm and 20000 rpm ([¶ 0050]).
Although the rotation speed is not completely within the claimed range, the rotation speed has been identified as a result effective variable which dictates the abrasion of a skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention optimize the rotation speed of the skin treatment element, which may result in a rotation speed within a range of 200 rpm to 1000 rpm, as a routine optimization of a result effective variable that will allow the skin treatment element to be suitable for abrading skin (Yiu; [¶ 0050]).
Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown) in view of Bays et al. (US 6423078, hereinafter Bays) and Greenberg (US 2008/0255586) as applied to claims 1-3, 9, and 16 above, and further in view of Povleski (US 4972589).
Concerning claims 12, 13, and 15, the combination of the Brown, Bays, and Greenberg references as discussed above teaches the skin treatment device according to claim 1, wherein the Brown reference further teaches that it is desired to rotate the shield in such a manner as to expose more or less of the burr from the shield, thus varying the depth of the cut ([¶ 0013]), but it does not specifically teach a protective rim element adapted to circumferentially encase the skin treatment element over an angular range of more than 30° and less than 240° about the rotational axis, respectively, to cooperate with said protective rim such as to fully encase said skin treatment element, wherein said protective rim element can be switched from a first position, wherein said skin treatment element is partially encased along its circumference by said protective rim, to a second position, wherein said skin treatment element is fully encased along its circumference by said protective rim and said protective rim element.
However, the Polveski reference teaches a portable abrasive device (Figure 1; 5) comprising a housing (Figure 1; 44) with a handle section (Figure 1; 108), an abrasive element rotatable around a rotational axis (Figure 1; 10), and a protective rim arranged at said housing (Figure 1A; 13), wherein said protective rim circumferentially encases said abrasion element partially over an angular range of 180° and further includes a protective rim element adapted to circumferentially encase the skin treatment element 180° to cooperate with said protective rim such as to fully encase said skin treatment element, wherein said protective rim element can be switched from a first position, wherein said skin treatment element is partially encased along its circumference by said protective rim, to a second position, wherein said skin treatment element is fully encased along its circumference by said protective rim and said protective rim element, said switching from said first to second position and vice versa being provided by said protective rim element being movable in relation to said housing and said protective rim (Column 3, Lines 16-32), wherein the protective rim and protective rim element may be interpreted as two rim segments of the protective rim which are movable relative to each other.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movable protective rim element of the Polveski into the device of the Brown, Bays, and Greenberg combination, therein providing a method of varying the exposure of the skin treatment element thus varying the depth of a cut (Brown; [¶ 0013]), and to further allow the skin treatment element to be completely encompassed to prevent a user holding the device from inadvertently injuring him or herself (Polveski; Column 3, Lines 16-32).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) and Greenberg (US 2008/0255586) as applied to claims 1, 2, 4-8, 10, and 20 above, and further in view of Refson (US 2003/0136011).
Concerning claim 14, the combination of the Cho, Brown, and Greenberg references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference further teaches that it may be desired to determine the height of the protective rim within a range to avoid problems with an inefficiency of exfoliation (Cho; Column 3, Line 57 – Column 4, Line 7), but it does not specifically teach said protective rim movable in a direction parallel to said rotational axis and biased towards an outward position wherein said protective rim axially projects above said skin treatment element along said rotational axis.
However, the Refson reference teaches a power tool (Figure 1; 1) comprising a housing with a handle section (Figure 1; 5), a tool head rotatable around a rotational axis (Figure 10; 20), and a protective rim (Figure 1; 10), wherein said protective rim is movable in a direction parallel with the housing and biased toward an outward position wherein said protective rim axially projects above the tool head along an axis parallel with the housing ([¶ 0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protective rim of the Cho, Brown, and Greenberg combination be movable in a direction parallel with the housing as in the Refson reference, and therefore having it movable in a direction parallel to the rotational axis and biased toward an outward position wherein said protective rim axially projects above said skin treatment element along said rotational axis to dictate the height of the protective rim to avoid problems with an inefficiency of exfoliation (Cho; Column 3, Line 57 – Column 4, Line 7) and also to reduce the likelihood of jamming and to improve handle angle precision during operation (Refson; [¶ 0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/7/2022